Coleman, J.,
dissenting.
I respectfully disagree with the construction which my colleagues give to Code § 53.1-203(1). Code § 53.1-203, being a penal statute, “must be strictly construed against the state and limited in application to cases falling clearly within the language of the statute.” Bray v. Commonwealth, 9 Va. App. 417, 421, 388 *443S.E.2d 837, 839 (1990). The majority not only fails to adhere to that precept of statutory construction, it does, in my view, disregard the plain and clear wording of the statute. The operative portion of the statute under which Mabe was convicted reads:
It shall be unlawful for a prisoner in a state, local or community correctional facility or in the custody of an employee thereof to:
1. Escape from a correctional facility or from any person in charge of such prisoner.
Code § 53.1-203. I believe that the statute clearly applies only to inmates who escape from the actual confines of a correctional facility or from the custody of an employee thereof. The statute pertains to an escape “from a correctional facility” or an escape “from any person in charge of such prisoner,” who under the statute would be an employee of the state, local, or community correctional facility. Code § 53.1-203(1) does not apply to Mabe’s situation because at the time he “disappeared,” he was not a “prisoner in a . . . correctional facility,” and he did not “[e] scape from a correctional facility or from [a] person in charge of such prisoner.”
The statute includes a further requirement that the prisoner must, in fact, be a prisoner “in” a correctional institution at the time of the escape or in the physical charge of an employee of one of the institutions at the time of the escape. The majority construes the meaning of the word “in” as it pertains to correctional facilities merely to identify those prisoners who have been sentenced or committed to certain correctional institutions, rather than defining the circumstances of the escape. Words in a statute are to be accorded their usual, commonly understood meaning. Bray, 9 Va. App. at 421, 388 S.E.2d at 839.
The majority, I believe, adopts a strained construction. More significantly, the majority finds that by leaving or failing to return to the correctional facility, Mabe escaped from “any person in charge” of such prisoner. Under the statute, “any person in charge of such prisoner” clearly refers to the previous paragraph which defines one prong of escape as being from “the custody of an employee [of a correctional facility].” Mr. Trent was not an employee of a correctional institution; he supervised Mabe’s work *444at the senior citizens’ center. Furthermore, Mabe was not in Trent’s custody or charge. Trent exercised no legal control over Mabe from which Mabe could escape.
Another reason which the majority advances for its decision is that Code § 53.1-131, which in general provides that an inmate who fails to return from work release shall be guilty of a Class 2 misdemeanor, does not apply to Mabe’s situation because, among other reasons, Mabe had not been released under a qualifying work release program by being permitted to perform community service at the Washington County Senior Citizens’ Center. “ ‘Work release’ means full time employment or participation in suitable vocational training programs.” Code § 53.1-131(B). Without conceding that work at the senior citizens’ center did not satisfy the qualification provision for Mabe to be released under Code § 53.1-131, if the sheriff of Washington County in disregard of the statutory requirements nevertheless released Mabe under Code § 53.1-131, Mabe’s failure to return would still be in violation of the penal provisions of that statute. Regardless of whether Code § 53.1-131 applied, Mabe did not violate Code § 53.1-203(1) because at the time he “disappeared,” he was not an inmate in a correctional facility and he did not escape from a correctional facility or an employee thereof who was in charge of him.
I would reverse the conviction.